NUMBER
13-00-00764-CV
 
                                COURT
OF APPEALS
 
                                 THIRTEENTH
DISTRICT OF TEXAS
 
                                   CORPUS
CHRISTI B EDINBURG
 
WAL-MART
STORES, INC.,                                                                        Appellant,
                                                                             v.
 
DOMINGA DE LUNA,                                                                                               Appellee.
 
                     On
Appellant=s Motion to
Dismiss Pursuant to Settlement.
 
                                     O
P I N IO
N
 
             Before
Chief Justice Valdez and Justices Hinojosa and Rodriguez
                                                             Opinion
Per Curiam
 
This cause was submitted to this Court on
January 23, 2002, on oral argument, the record, and briefs.  On December 3, 2002, appellant filed an
unopposed motion to:  (1) dismiss the
present appeal pursuant to settlement, and (2) remand this cause to the trial
court to allow the trial court to vacate its judgment and dismiss all claims
between the parties with prejudice. 




The Court, having examined and fully
considered the documents on file and the appellant=s motion to dismiss the appeal and remand to
the trial court, is of the opinion that the motion should be granted.  See Tex.
R. App. P. 42.1.  The appellant=s motion to dismiss the appeal is
granted.  The appeal is dismissed and the
cause is remanded to the trial court to allow the trial court to vacate its
judgment and dismiss all claims between the parties with prejudice. 
                        Per
Curiam
 
 
 
Do not publish.  Tex.
R. App. P. 47.3.
 
Opinion delivered and filed this the
19th
day of December, 2002.